TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00102-CV



                Dr. Randall Schulze, d/b/a Schulze Chiropractic, Appellant

                                                 v.

                                CAP Collection JV7, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 00-048-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Dr. Randall Schulze, doing business as Schulze Chirorpractic, has determined that

the order he sought to challenge is not appealable. Accordingly, he moves to dismiss his appeal.

We grant the motion and dismiss this appeal.




                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: June 28, 2006